Name: Council Decision (CFSP) 2019/806 of 17 May 2019 amending Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: international affairs;  civil law;  Asia and Oceania;  European construction
 Date Published: 2019-05-20

 20.5.2019 EN Official Journal of the European Union L 132/36 COUNCIL DECISION (CFSP) 2019/806 of 17 May 2019 amending Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013 the Council adopted Decision 2013/255/CFSP (1). (2) On 28 May 2018 the Council adopted Decision (CFSP) 2018/778 (2), extending the restrictive measures set out in Decision 2013/255/CFSP until 1 June 2019. (3) On the basis of a review, the Council decided that the restrictive measures should be extended until 1 June 2020. (4) The entries for 59 persons subject to restrictive measures as set out in Annex I to Decision 2013/255/CFSP should be amended. (5) Nine entries should be deleted from the list of designated persons and entities. (6) Following the judgments of the General Court of 31 January 2019 in Case T-667/17, Alkarim for Trade and Industry v Council, and in Case T-559/17, Abdulkarim v Council, Alkarim for Trade and Industry and Mouhamad Wael Abdulkarim are not included in the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (7) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/255/CFSP is amended as follows: (1) Article 34 is replaced by the following: Article 34 This Decision shall apply until 1 June 2020. It shall be kept under constant review. It may be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.; (2) Annex I is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 May 2019. For the Council The President E.O. TEODOROVICI (1) Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (OJ L 147, 1.6.2013, p. 14). (2) Council Decision (CFSP) 2018/778 of 28 May 2018 amending Decision 2013/255/CFSP concerning restrictive measures against Syria (OJ L 131, 29.5.2018, p. 16) ANNEX Annex I to Decision 2013/255/CFSP is amended as follows: (1) Part A (Persons) is amended as follows: (a) the following entries replace the corresponding entries in the list: Name Identifying information Reasons Date of listing 6. Muhammad ( ) Dib ( ) Zaytun ( ) (a.k.a. Mohammed Dib Zeitoun; a.k.a. Mohamed Dib Zeitun) Date of birth: 20.5.1951; Place of birth: Jubba, Damascus province, Syria; Diplomatic passport No D000001300; Gender: male Head of General Security Directorate; involved in violence against demonstrators. 9.5.2011 7. Amjad ( ) Abbas ( ) (a.k.a. Al-Abbas) Gender: male Former head of Political Security in Banyas, involved in violence against demonstrators in Baida. Promoted to the rank of Colonel in 2018. 9.5.2011 10. Jamil ( ) (a.k.a. Jameel) Hassan ( ) (a.k.a. al-Hassan) Date of birth: 7.7.1953; Place of birth: Qusayr, Homs province, Syria; Head of Syrian Air Force Intelligence; Gender: male Officer of the rank of Major-General in the Syrian Air Force in post after May 2011. Head of Syrian Air Force Intelligence in post after May 2011. Responsible for violent repression against the civilian population in Syria. 9.5.2011 14. Brigadier General Mohammed Bilal (a.k.a. Lieutenant Colonel Muhammad Bilal) Gender: male As a senior officer in the Air Force Intelligence Service of Syria, he supports the Syrian regime and he is responsible for the violent repression against the civilian population. He is also associated with the listed Scientific Studies Research Centre (SSRC). Head of Tartus police since December 2018. 21.10.2014 20. Bassam ( ) Al Hassan ( ) (a.k.a. Al Hasan) Born: 1961 Gender: male Presidential Advisor for Strategic Affairs; involved in violence against the civilian population. 23.5.2011 31. Major General Tawfiq ( ) (a.k.a. Tawfik) Younes ( ) (a.k.a. Yunes) Gender: male Former head of the Department for Internal Security of the General Intelligence Directorate; involved in violence against the civilian population. 1.8.2011 36. Nizar ( ) al-Asaad ( ) (a.k.a. Nizar Asaad) Gender: male Leading Syrian businessperson with close ties to the regime. Cousin of Bashar Al-Assad, and associated with the Assad and Makhlouf families. As such, has been participating in, benefitting from or otherwise supporting the Syrian regime. Leading oil investor and previously head of the Nizar Oilfield Supplies company. 23.8.2011 41. Ali ( ) Douba ( ) Born: 1933; Place of birth: Karfis, Syria; Gender: Male Special Advisor to President Al-Assad. As Special Advisor, participates in, benefits from, and supports the Assad regime. Has been involved in violently repressing the civilian population in Syria. 23.8.2011 48. Samir ( ) Hassan ( ) Gender: male Leading businessperson operating in Syria, with interests and/or activities in multiple sectors of Syria's economy. He holds interests in and/or has significant influence in the Amir Group and Cham Holdings, two conglomerates with interests in the real estate, tourism, transport and finance sectors. From March 2014 until September 2018, he held the position of Chairman for Russia of the Bilateral Business Councils following his appointment by Minister of Economy, Khodr Orfali. Samir Hassan supports the regime's war effort with cash donations. Samir Hassan is associated with persons benefitting from or supporting the regime. In particular, he is associated with Rami Makhlouf and Issam Anbouba, who have been designated by the Council and benefit from the Syrian regime. 27.9.2014 49. Fares ( ) Chehabi ( ) (a.k.a. Fares Shihabi; Fares Chihabi) Son of Ahmad Chehabi; Date of birth: 7.5.1972; Gender: male President of Aleppo Chamber of Industry; Chairman of the Federation of Chambers of Industry since 16.12.2018. Vice-chairman of Cham Holding. Provides economic support to the Syrian regime. Member of Syrian Parliament since 2016. 2.9.2011 51. Issam ( ) Anbouba ( ) President of Anbouba for Agricultural Industries Co.; Born: 1952; Place of birth: Homs, Syria; Gender: male Providing financial support for the repressive apparatus and the paramilitary groups exerting violence against the civil population in Syria. Providing property (premises, warehouses) for improvised detention centers. Financial relations with high Syrian officials. Co-founder and member of the board of Cham Holding. 2.9.2011 55. Colonel Lu'ai ( ) (a.k.a. Louay, Loai) al-Ali ( ) Place of birth: Jablah, Latakia Province; Gender: male Head of Syrian Military Intelligence, Dara'a Branch. Responsible for the violence against protesters in Dara'a. 14.11.2011 78. Major General Ali ( ) Barakat ( ) Gender: male 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs. Promoted to Major General in 2017. 1.12.2011 79. Major General Talal ( ) Makhluf ( ) (a.k.a. Makhlouf) Gender: male Former commander of the 105th Brigade of the Republican Guards. Former commander general of the Republican Guards. Current commander of the 2nd Corps. Member of the Syrian Armed Forces of the rank of Major General in post after May 2011. Military official involved in the violence in Damascus. 1.12.2011 99. Major General Mohamed ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Khaddor ( ) (a.k.a. Khaddour, Khaddur, Khadour, Khudour) Commander of the 106th Brigade, Presidential Guard; Gender: male Gave orders to troops to beat the protesters with sticks and then arrest them. Responsible for repression of peaceful protestors in Douma. 23.1.2012 104. Mohamed ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Heikmat ( ) (a.k.a. Hikmat, Hekmat) Ibrahim ( ) Gender: male As former Head of the Operations Branch of the Political Security Directorate, was responsible for detention and torture of detainees. 23.1.2012 128. Brigadier General Burhan ( ) Qadour ( ) (a.k.a. Qaddour, Qaddur) Gender: male Former head of Branch 291 (Damascus) of the army's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 135. Brigadier General Suhail ( ) (a.k.a. Suheil) Al-Abdullah ( ) (a.k.a. Al-Abdallah) Gender: male Head of the Latakia Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 139. Major General Hussam ( ) (a.k.a. Husam, Housam, Houssam) Luqa ( ) (a.k.a. Louqa, Louca, Louka, Luka) Born: 1964; Place of birth: Damascus; Gender: male From April 2012 to 2.12.2018, was head of the Homs branch of the Political Security Directorate (succeeded Brig. Gen. Nasr al-Ali). Since 3.12.2018, head of the Political Security Directorate. Responsible for the torture of opponents in custody. 24.7.2012 144. Ahmed ( ) (a.k.a. Ahmad) al-Jarroucheh ( ) (a.k.a. Al-Jarousha, Al-Jarousheh, Al-Jaroucha, Al-Jarouchah, Al-Jaroucheh) Born: 1957; Gender: male Former head of the foreign branch of General Intelligence (branch 279). As such, responsible for General Intelligence arrangements in Syrian embassies. 24.7.2012 160. Dr. Hazwan ( ) Al Wez ( ) (a.k.a. Al Wazz) Gender: male Former Minister of Education, appointed in July 2016. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 188. Bishr Riyad Yazigi Born: 1972; Gender: male Advisor to the President of Syria. Former Minister of Tourism. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 211. Hilal Hilal (a.k.a. Hilal al-Hilal) ( ) Born: 1966; Gender: male Member of the regime-affiliated militias known as Kataeb al-Baath (The Baath Party militia). Vice-Chairman of the Baath Party. Supports the regime through his role in the recruitment and organisation of the Baath Party militia. 28.10.2016 213. Bishr al-Sabban (a.k.a Mohammed Bishr Al-Sabban; Bishr Mazin Al-Sabban) Born: 1966; Place of birth: Damascus, Syrian Arab Republic; Gender: male Former Governor of Damascus, who was appointed by, and is associated with, Bashar al-Assad. Supports the regime and is responsible for the violent repression against the civilian population in Syria, including engaging in discriminatory practices against Sunni communities within the capital. 28.10.2016 214. Ahmad Sheik Abdul-Qader (a.k.a Ahmad Sheikh Abdul Qadir; Ahmad al-Sheik Abdulquader) () Gender: male Former Governor of Quneitra, associated with and appointed by Bashar al-Assad. Previously Governor of Latakia. Supports and benefits from the regime, including by public support for the Syrian Armed Forces and pro-regime militia. 28.10.2016 215. Dr Ghassan Omar Khalaf ( ) Gender: male Former Governor of Hama, who was appointed by, and is associated with, Bashar al-Assad. He also supports and benefits from the regime. Ghassan Omar Khalaf is closely associated with members of a regime-affiliated militia in Hama known as the Hama Brigade. 28.10.2016 216. Khayr al-Din al-Sayyed (a.k.a Khayr al-Din Abdul-Sattar al-Sayyed; Mohamed Khair al-Sayyed; Kheredden al-Sayyed; Khairuddin as-Sayyed; Khaireddin al-Sayyed; Kheir Eddin al-Sayyed; Kheir Eddib Asayed) ( ) Gender: male Former Governor of Idlib, associated with and appointed by Bashar al-Assad. Benefits from and supports the regime, including by providing support for Syrian Armed Forces and pro-regime militia. Associated with the regime's Minister of Awqaf, Dr Mohammad Abdul-Sattar al-Sayyed, who is his brother. 28.10.2016 217. Atef Naddaf ( ) Born: 1956; Place of birth: Damascus Countryside; Gender: male Minister of Internal Trade and Consumer Protection. Appointed in November 2018. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 218. Hussein Makhlouf (a.k.a. Makhluf) ( ) Born: 1964; Place of birth: Lattakia; Gender: male Local Administration Minister. Appointed in July 2016. Former Governor of Damascus Governorate. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. Cousin of Rami Makhlouf. 14.11.2016 219. Ali Al-Zafir ( ) Born: 1962; Place of birth: Tartus; Gender: male Former Minister of Communications and Technology. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 220. Ali Ghanem ( ) Born: 1963; Place of birth: Damascus; Gender: male Minister for Petroleum and Mineral Resources. Appointed in July 2016. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 222. Mohammed (a.k.a. Mohamed, Muhammad, Mohammad) al-Ahmed (a.k.a. al-Ahmad) ( ) Born: 1961; Place of birth: Lattakia; Gender: male Culture Minister. Appointed in July 2016. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 223. Ali Hamoud (a.k.a. Hammoud) ( ) Born: 1964; Place of birth: Tartus; Gender: male Transport Minister. Appointed in July 2016. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 224. Mohammed Zuhair (a.k.a. Zahir) Kharboutli ( ) Place of birth: Damascus; Gender: male Electricity Minister. Appointed in July 2016. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 225. Maamoun (a.k.a. Ma'moun) Hamdan ( ) Born: 1958; Place of birth: Damascus; Gender: male Finance Minister. Appointed in July 2016. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 226. Nabil al-Hasan (a.k.a. al-Hassan) ( ) Born: 1963; Place of birth: Aleppo; Gender: male Former Minister of Water Resources. Appointed in July 2016. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 228. Abdullah al-Gharbi (a.k.a. al-Qirbi) ( ) Born: 1962; Place of birth: Damascus; Gender: male Former Minister of Internal Trade and Consumer Protection. Appointed in July 2016. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 229. Abdullah Abdullah ( ) Born: 1956; Gender: male State Minister. Appointed in July 2016. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 230. Salwa Abdullah ( ) Born: 1953; Place of birth: Quneitra; Gender: female State Minister. Appointed in July 2016. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 231. Rafe'a Abu Sa'ad (a.k.a. Saad) ( ) Born: 1954; Place of birth: Habran village (Sweida province); Gender: male State Minister. Appointed in July 2016. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 232. Wafiqa Hosni ( ) Born: 1952; Place of birth: Damascus; Gender: female State Minister. Appointed in July 2016. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 233. Rima Al-Qadiri (a.k.a. Al-Kadiri) ( ) Born: 1963; Place of birth: Damascus; Gender: female Minister for Social Affairs (since August 2015). As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016 234. Duraid Durgham Gender: male Former Governor of the Central Bank of Syria. Was responsible for providing economic and financial support to the Syrian regime through his functions as the Governor of the Central Bank of Syria, which is also listed. 14.11.2016 243. Ali Wanus (a.k.a.: Ali Wannous) () Date of birth: 5.2.1964; Title: Major General; Gender: male Holds the rank of Major General, in post after May 2011. As a senior military officer he is responsible for the violent repression against the civilian population and involved in the storage and deployment of chemical weapons. He is also associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 258. Mohamed Mazen Ali Yousef ( ) Date of birth: 17.5.1969; Place of birth: Damascus countryside; Gender: male Former Minister of Industry. Appointed in January 2018. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 26.2.2018 265. Jamal Eddin Mohammed Nazer (a.k.a. ; Nazir Ahmad, Mohammed JamalEddine) Gender: male; Position: Cofounder and majority shareholder of Apex Development and Projects LLC and founder of A'ayan Company for Projects and Equipment; Date of birth: 2.1.1962; Place of birth: Damascus, Syrian Arab Republic; Nationality: Syrian; Passport number: N 011612445, issue no. 002-17-L022286 (place of issue: Syrian Arab Republic); ID Number: 010-30208342 (Place of issue: Syrian Arab Republic) Leading businessperson operating in Syria with significant investments in the construction industry, including a controlling 90 % stake in Apex Development and Projects LLC, which has entered into a USD 34,8 million joint venture for the construction of Marota City, a regime-backed luxury residential and commercial development. Through his participation in the Marota City development, Jamal Eddin Mohammed Nazer benefits from and/or supports the Syrian regime. 21.1.2019 272. Hayan Kaddour (a.k.a. Hayyan Kaddour bin Mohammed Nazem; Hayan Mohammad Nazem Qaddour) Gender: male; Position: Primary Shareholder of Exceed Development and Investment Company; Date of birth: 14.7.1970 or 24.7.1970; Place of birth: Damascus, Syrian Arab Republic; Nationality: Syrian, Swiss; Passport number: No X4662433 (Place of issue: Switzerland); N 004599905 (place of issue: Syrian Arab Republic) Leading businessperson operating in Syria, who holds a 67 % stake in Exceed Development and Investment, which has entered into a USD 17,7 million joint venture for the construction of Marota City, a regime-backed luxury residential and commercial development. Through his participation in the Marota City development, Hayan Mohammad Nazem Qaddour benefits from and/or supports the Syrian regime. 21.1.2019 275. Major General Mohammad Khaled al-Rahmoun Born: 1957; Place of birth: Idleb; Gender: male Minister of Interior. Appointed in November 2018. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 4.3.2019 276. Mohammad Rami Radwan Martini Born: 1970; Place of birth: Aleppo; Gender: male Minister of Tourism. Appointed in November 2018. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 4.3.2019 277. Imad Muwaffaq al-Azab Born: 1970; Place of birth: Damascus Countryside; Gender: male Minister of Education. Appointed in November 2018. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 4.3.2019 278. Bassam Bashir Ibrahim Born: 1960; Place of birth: Hama; Gender: male Minister of Higher Education. Appointed in November 2018. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 4.3.2019 279. Suhail Mohammad Abdullatif Born: 1961; Place of birth: Lattakia; Gender: male Minister of Public Works and Housing. Appointed in November 2018. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 4.3.2019 280. Iyad Mohammad al-Khatib Born: 1974; Place of birth: Damascus; Gender: male Minister of communications and Technology. Appointed in November 2018. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 4.3.2019 281. Mohammad Maen Zein-al-Abidin Jazba Born: 1962; Place of birth: Aleppo; Gender: male Minister of Industry. Appointed in November 2018. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 4.3.2019 (b) the following entries are deleted: 75. Lt. General Fahid Al-Jassim; 88. Brigadier General Ahmed Yousef Jarad; 97. Brigadier General Mohsin Makhlouf; 100. Major General Suheil Salman Hassan; 168. Omran Ahed Al Zu'bi; 174. Mohammed Turki Al Sayed; 249. Isam Zahr Al-Din; (c) entries 264 to 269 are renumbered as follows: Name of person Current entry number New entry number Anas Talas 264 282 Jamal Eddin Mohammed Nazer 265 283 Mazin Al-Tarazi 266 284 Samer Foz 267 285 Khaldoun Al-Zoubi 268 286 Hussam Al-Qatirji 269 287 (2) in Part B (Entities), the following entries are deleted: 51. Drex Technologies Holding S.A; 70. DK Group.